Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant election of  species V that reads on Fig 14 encompassing  claims 1-20 in the response to the restriction  filed on 5/11/2022 is acknowledged.
Reason for allowance
 
 
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-9: 
 None of the references of record teaches or suggests the claimed  DEVICE 
having the limitations:
--"a gate spacer over the semiconductor region; and
a gate stack over the semiconductor region, wherein the gate stack comprises:
a gate dielectric over the semiconductor region, wherein at least a part of the gate dielectric is separate from the gate spacer by an air gap; and a conductive gate electrode over the gate dielectric.”--.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 10-17:
 None of the references of record teaches or suggests the claimed DEVICE 
having the limitations:
--"a first gate spacer and a second gate spacer on the semiconductor fin;
a void over the semiconductor fin, wherein a first sidewall of the first gate spacer is exposed to the void;
a gate dielectric between the first gate spacer and the second gate spacer, wherein in a cross-sectional view of the device, the gate dielectric comprises a planar portion, and the planar portion comprises a second sidewall exposed to the void; and
a gate electrode overlying the gate dielectric, wherein in the cross-sectional view, the gate electrode comprises a work-function layer having a U-shape.”--.
In combination with all other limitations as recited in claim 10.
III/ Group III: Claims 18-20
 None of the references of record teaches or suggests the claimed DEVICE 
having the limitations:
--"isolation regions extending into the semiconductor substrate;
a semiconductor fin between opposing portions of the isolation regions, wherein the semiconductor fin protrudes higher than the isolation regions;
a gate spacer on the semiconductor fin;
a silicon oxide layer extending on a top surface and sidewalls of the semiconductor fin, wherein the silicon oxide layer is spaced apart from the gate spacer by an air gap;
a high-k gate dielectric contacting the silicon oxide layer; and
a conductive layer over the high-k gate dielectric.”--.
In combination with all other limitations as recited in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION
3. 	The prior arts made of record and not relied upon are considered pertinent to applicant disclosure: Adams et al. (US 2014/0327054) discloses a raised Source/Drain And Gate Portion With Dielectric Spacer Or Air Gap Spacer

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                     /THINH T NGUYEN/                     Primary Examiner, Art Unit 2897